Order affirmed, without costs; no opinion.*
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ.
* See Matter of Albano v. Hammond, 268 N.Y. 104, involving the dismissal by the Commissioner of the Sanitary Department of the City of New York of an employee in that department, where O'BRIEN, J., said in his opinion: "When there is evidence to support the charges and the removing officer is not shown to have acted in bad faith nor frivolously and the facts are not so strong as to impose an obligation on an honest and intelligent official to be convinced of the truth of the explanation [given by the employee], his judgment must prevail. * * * The credibility of the explanation was a matter of valuation by the trier of the facts. We cannot hold as matter of law that he was bound to credit it." — REP. *Page 550